    Case 2:20-cv-00502-ECM-SRW Document 10 Filed 10/08/20 Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

DANIEL RASHAD MARTIN, #320891,                )
                                              )
     Plaintiff,                               )
                                              )
     v.                                       )   CIVIL ACT. NO. 2:20-cv-502-ECM
                                              )
RONNIE T. SHEPPARD,                           )
                                              )
     Defendant.                               )

                              OPINION and ORDER

      On September 16, 2020, the Magistrate Judge entered a Recommendation (doc.

9) to which no timely objections have been filed. After an independent review of the

file and upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failure to pay the

partial filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1)(A) as

ordered by the Court.

     A separate Final Judgment will be entered.

     Done this 8th day of October, 2020.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
